UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
MARK L. SHURTLEFF,                  )
                                    )
               Plaintiff,           )
                                    )
v.                                  ) Civil No. 10-2030 (EGS/DAR)
                                    )
UNITED STATES ENVIRONMENTAL         )
PROTECTION AGENCY,                  )
                                    )
               Defendant.           )
___________________________________)


                        MEMORANDUM OPINION

     Plaintiff Mark L. Shurtleff, Attorney General of the State

of Utah, requested information from the defendant, the

Environmental Protection Agency (“EPA” or “Agency”) under the

Freedom of Information Act (“FOIA”).   In response to his

request, the EPA released some records to Plaintiff but withheld

other material.   Plaintiff challenges the withholding of this

material in this case, and he also alleges that the defendant

failed to adequately search for material responsive to his

request.

     Before the Court is the EPA’s motion for summary judgment.

On March 8, 2012, the Court referred this matter to United

States Magistrate Judge Deborah A. Robinson for a report and

recommendation.   Magistrate Judge Robinson issued a report and

recommendation recommending that the motion be granted in part
and denied in part.   More specifically, she recommended that the

Court grant EPA’s motion as to the adequacy of its search; its

withholding of documents pursuant to Exemption 5’s deliberative

process privilege and attorney work product doctrine; and its

withholding of documents pursuant to Exemption 6.    She

recommended the Court deny the motion for summary judgment as to

one document withheld pursuant to Exemption 4 and documents

withheld pursuant to Exemption 5’s attorney-client privilege.

      Both plaintiff and defendant timely filed objections to the

Report and Recommendation.   Plaintiff objects to all of the

Magistrate Judge’s recommendations in favor of EPA.    Plaintiff

also takes issue with certain segregability determinations and

EPA’s position that certain responsive documents were already

publicly available, and he also raises various general

objections to the Report and Recommendation.     Pl.’s Objs. at 3-

5.   The EPA objects to the Magistrate Judge’s recommendation

that summary judgment be denied with respect to documents

withheld under the attorney-client privilege.1    In addition,

after the objections had been fully briefed, Plaintiff filed a

motion to supplement the summary judgment record.


1
  The EPA no longer seeks to withhold the single record it
previously withheld under Exemption 4; in fact, it has released
the record in full to Plaintiff. See Def.’s Reply in Support of
Objs. at 5-6, Ex. B. Accordingly, the Exemption 4 issue is now
moot. Ctr. for Auto Safety v. EPA, 731 F.2d 16, 19 (D.C. Cir.
1984).

                                 2
     Upon consideration of the Report and Recommendation, the

objections thereto, the entire record in this case, and for the

following reasons the Court accepts all of the Magistrate

Judge’s recommendations with the exception of the adequacy of

the search.   The Court accepts the Magistrate Judge’s

recommendations regarding the adequacy of the search with

respect to certain portions of the FOIA request, but rejects the

recommendation with respect to other portions.   The Agency will

be required to conduct another search for documents responsive

to these portions of the request, or, in the alternative, to

prove that its prior searches meet the adequacy standard.

Moreover, in accordance with the Magistrate Judge’s

recommendation regarding the documents withheld under the

attorney-client privilege, the EPA must either disclose the

records withheld pursuant to that privilege or file supplemental

submissions indicating in sufficient detail why withholding is

proper.   Finally, the Court will deny Plaintiff’s Motion to

Supplement the Record.

  I. BACKGROUND

     The Court will not restate the full factual background of

this case, which is set forth in the Report and Recommendation.

See Report and Recommendation, Doc. No. 33 (“R&R”) at 1-7.     By

way of very general overview, in 2009, the EPA promulgated the

Endangerment Finding, which found that certain greenhouse gases

                                 3
taken in combination endanger the public health and welfare.

Declaration of Elizabeth Craig (“Craig Decl.”) ¶ 9.      Among the

evidence considered, assessments conducted by the

Intergovernmental Panel on Climate Change (“IPCC”) served as the

“primary basis supporting the Endangerment Finding.” Id. ¶ 8.

The Endangerment Finding, in turn, serves as a basis for the

EPA’s ability to regulate gas emission standards for motor

vehicles and for stationary sources emitting greenhouse gases.

Id. ¶¶ 9-10.

       On July 6, 2010, Plaintiff submitted a FOIA request to the

EPA.   The request expressed “concerns about [the Endangerment]

finding” and sought documents in order “to evaluate more fully

the process by which the EPA developed the [] Finding.”

Complaint Ex. A.   The request is extremely lengthy, consisting

of fourteen pages and thirty-seven subparts.     Id.    It is also

extremely broad, seeking, inter alia, all documents regarding

EPA’s review of relevant IPCC assessments, all communications

between any EPA employee and any individual regarding same, and

all documents regarding EPA analysis of human behavior as the

cause of rising global temperatures.     Id. at 2, 9.

       The EPA conducted a search for records, and collected over

19,000 potentially responsive records.    Craig Decl. ¶ 35.    The

agency then produced responsive documents on a rolling basis

from October 2010 to April 2011; in addition, the agency made

                                  4
five supplemental productions from June to October 2011.       Id. ¶

40.   Ultimately, approximately 12,987 records were deemed

responsive, of which approximately 8,200 were released in part,

4,445 in full, and 342 withheld in full.       Id. ¶ 61.

      Plaintiff filed this suit in November 2010.      On May 25,

2011, this Court granted Defendant’s Motion to Permit a Sample

Vaughn Index.    Order, May 25, 2011.     In accordance with the

Order, the EPA submitted a representative sample of records

withheld, including all records withheld in full, every seventy-

fifth record of the partially redacted records, and fifty

records of plaintiff’s choosing.       Craig Decl. ¶¶ 54-60.

Thereafter, in October 2011, the EPA filed its summary judgment

motion. (Doc. No. 21).    The Magistrate Judge issued her Report

and Recommendations on the motion in September 2012, and the

parties filed their objections thereafter.      The parties’

objections, as well as Plaintiff’s Motion to Supplement the

Record, are ripe for review.

  II.   LEGAL STANDARDS

        A. Summary Judgment in a FOIA Case

      Summary judgment is granted when there is no genuine issue

of material fact and the movant is entitled to judgment as a

matter of law.   Fed. R. Civ. P. 56(c); Celotex Corp. v.

Catrett, 477 U.S. 317, 325 (1986); Waterhouse v. Dist. of

Columbia, 298 F.3d 989, 991 (D.C. Cir. 2002).       In determining

                                   5
whether a genuine issue of fact exists, the court must view all

facts in the light most favorable to the non-moving party.      See

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986). Under FOIA, all underlying facts and inferences are

analyzed in the light most favorable to the FOIA requester; as

such, only after an agency proves that it has fully discharged

its FOIA obligations is summary judgment appropriate.   Moore v.

Aspin, 916 F. Supp. 32, 35 (D.D.C. 1996) (citing Weisberg v.

U.S. Dep't of Justice, 705 F.2d 1344, 1350 (D.C. Cir. 1983)).

FOIA cases are typically and appropriately decided on motions

for summary judgment.   Gold Anti-Trust Action Comm., Inc. v. Bd.

of Governors of Fed. Reserve Sys., 762 F. Supp. 2d 123, 130

(D.D.C. 2011) (citations omitted).

     In considering a motion for summary judgment under the

FOIA, the court must conduct a de novo review of the record. See

5 U.S.C. § 552(a)(4)(B) (2012).   The court may award summary

judgment solely on the basis of information provided by the

department or agency in affidavits or declarations that describe

“the documents and the justifications for nondisclosure with

reasonably specific detail, demonstrate that the information

withheld logically falls within the claimed exemption, and are

not controverted by either contrary evidence in the record nor

by evidence of agency bad faith.” Military Audit Project v.

Casey, 656 F.2d 724, 738 (D.C. Cir. 1981); see also Vaughn v.

                                  6
Rosen, 484 F.2d 820, 826-28 (D.C. Cir. 1973), cert. denied, 415

U.S. 977 (1974). Agency affidavits or declarations must be

“relatively detailed and non-conclusory.” SafeCard Servs. v.

SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991). Such affidavits or

declarations are accorded “a presumption of good faith, which

cannot be rebutted by purely speculative claims about the

existence and discoverability of other documents.” Id. (internal

citation and quotation omitted).

     An agency may discharge its obligations under FOIA by

producing a Vaughn index, which is an affidavit that indexes and

specifically describes withheld or redacted records and explains

why each withheld record is exempt from disclosure.    King v.

U.S. Dep’t of Justice, 830 F.2d 210, 219 (D.C. Cir. 1987).   When

a large number of responsive documents are involved,

“[r]epresentative sampling is an appropriate procedure to test

an agency’s FOIA exemption claims.”    Bonner v. U.S. Dep’t of

State, 928 F.2d 1148, 1151 (D.C. Cir. 1991).   “Representative

sampling allows the court and the parties to reduce a voluminous

FOIA exemption case to a manageable number of items that can be

evaluated individually through a Vaughn index. . . .    If the

sample is well-chosen, a court can, with some confidence,

extrapolate its conclusions from the representative sample to a

larger group of withheld materials.”    Id. (internal citations

and quotation marks omitted).

                                   7
       B. Magistrate Judge Recommendations

     Pursuant to Federal Rule of Civil Procedure 72(b), once a

magistrate judge has entered her recommended disposition, a

party may file specific written objections.    The district court

“must determine de novo any part of the magistrate judge’s

disposition that has been properly objected to,” and “may

accept, reject or modify the recommended disposition.”    Fed. R.

Civ. P. 72(b)(3).    Proper objections “shall specifically

identify the portions of the proposed findings and

recommendations to which objection is made and the basis for

objection.”    Local R. Civ. P. 72.3(b).   As numerous courts have

held, objections which merely rehash an argument presented and

considered by the magistrate judge are not “properly objected

to” and are therefore not entitled to de novo review.    See

Morgan v. Astrue, Case 08-2133, 2009 U.S. Dist. LEXIS 101092,

*7-10 (E.D. Pa. Oct. 30, 2009) (collecting cases).    Likewise,

the Court need not consider cursory objections made only in a

footnote.     Hutchins v. Dist. of Columbia, 188 F.3d 531, 539 n.3

(D.C. Cir. 1999); see also Potter v. Dist. of Columbia, 558 F.3d

542, 553 (D.C. Cir. 2009) (Williams, J. concurring) (“[J]udges

are not like pigs, hunting for truffles buried in briefs.”)

(citation omitted).




                                   8
  III. DISCUSSION

       A. Adequacy of the Search

     The Magistrate Judge recommends granting summary judgment

regarding the adequacy of EPA’s search.    R&R 21-25.   Plaintiff

objects on several grounds.    His principal objection is that the

search itself was not adequate because the EPA “failed to

explain how [its] employees searched various paper and

electronic files (e.g., by file name, document description, a

list of keywords for each request, or a viable method of

electronic document retrieval).” Pl.’s Objs. at 6.      Plaintiff

argues that the defendant “never provided [its employees]

instructions as to how to conduct the search beyond the text of

the [FOIA] requests.”    Id.   Defendant responds that it “provided

detailed and non-conclusory information as to the electronic

databases and hard copy filing systems that all relevant

employees were asked to search, and identified the relevant

employees deemed likely to have responsive records and the

guidelines and instructions that the Agency issued regarding the

searches they were to conduct.”    Def.’s Opp’n to Pl.’s Objs.

(“Def.’s Opp’n”) at 5.

     This statement by the EPA is only partially correct.      The

agency provided detailed information as to the individuals

likely to have information, explained the filing systems they

were asked to search and the reasons those systems were

                                   9
searched.   See, e.g., Craig Decl. ¶¶ 26, 30-32; Supplemental

Decl. of Elizabeth Craig (“Suppl. Craig Decl.”) ¶¶ 13-15, 19.

However, the EPA only provided guidelines and instructions

regarding the search for records responsive to some subsections

of the FOIA request: specifically, the subsections which the

agency divided into three search “phases”.    See, e.g., Craig

Decl. ¶¶ 29-32; Suppl. Craig Decl. ¶¶ 12-15, Exs. A-C.   Other

subsections of the request, however, were not segregated into

search phases.    Craig Decl. ¶¶ 27, 29; Suppl. Craig Decl. ¶ 17.

For several of these subsections, the EPA provided no

explanation beyond the names of the searchers and locations

being searched.   For the reasons set forth below, the Court

finds that the search was adequate as to the subsections of the

request which were segregated into phases.   The EPA has not,

however, demonstrated the search was adequate as to these other

subsections.2



2
  This discussion omits the five remaining subsections in the
FOIA request: C, A(2)(a), A(4)(a), E(1)(a) and F(1)(c). EPA
addressed these subsections in its October 18, 2010 letter to
Plaintiff, explaining that the EPA had no records responsive to
Request C because the EPA “did not develop new science to
support the Endangerment Finding.” Craig Decl. Ex. O. The
Agency also explained that all documents responsive to the other
four subsections were publicly available within the official
record for the Endangerment Finding. Id. Although Plaintiff
claims the Agency had an obligation to direct him to specific
responsive documents within the publicly available record, see
infra at III.D, he does not otherwise challenge the adequacy of
the search with respect to these five subsections.

                                 10
      To prevail on a motion for summary judgment regarding the

adequacy of a search, an agency must show “beyond material doubt

. . . that it has conducted a search reasonably calculated to

uncover all relevant documents.”     Weisberg, 705 F.2d at 1351.

“The issue is not whether any further documents might

conceivably exist but rather whether the government’s search for

responsive documents was adequate.”     Id. (internal citations

omitted).   The standard is one of reasonableness, and is

“dependent upon the circumstances of the case.”     Id.   To

establish the adequacy of its search, an agency may rely on

affidavits and declarations which are “relatively detailed and

nonconclusory and . . . submitted in good faith.”     Id.

      Upon receiving the FOIA request, the Agency held a number

of internal planning meetings to determine what offices were

likely to have responsive records, to identify individuals to

coordinate the search in different offices, and to develop

instructions for conducting the search.    Craig Decl. ¶¶ 17, 23-

25.   Because the FOIA request was wide-ranging and extensive,

the Agency then segregated many of the subsections of the

request into three search phases.    Phase One focused on

information responsive to the following subsections of the FOIA

request: A(1)(a),(b),(c), A(2)(b),(c), D(1)(c), and G.      Suppl.

Craig Decl. ¶ 13; Ex. A.   Phase Two focused on subsections




                                11
B(1)(b),(c) and E(1)(b).     Id. ¶ 14; Ex. B.   Phase Three focused

on subsections A(3)(a),(b),(c), F(1)(b) and H.      Id. ¶ 15; Ex. C.

     For each phase, the EPA identified the individuals likely

to have responsive information.    The Agency then sent

instructions to those individuals setting forth search

parameters, including (1) the subsections of the FOIA request at

issue; (2) files to be searched; (3) time period covered by the

search; (4) substantive search instructions for individual

subsections, including, inter alia, reference to specific

studies, models, data sets, and working groups; reference to

communications with specific groups of individuals, internal and

external, some listed by name; and suggested search terms; and

(5) instructions on how to upload potentially responsive

documents for further review.    Suppl. Craig Decl. Exs. A–C.

      The Court rejects Plaintiff’s argument that the search was

inadequate as it relates to the subsections of his request which

were segregated into phases.    Plaintiff’s claim that the agency

did not explain the methods used by EPA employees to identify

and search for records responsive to these subsections does not

withstand scrutiny.   As set forth above, the agency affidavits

“describe in . . . detail what records were searched, by whom,

and through what process.”     Steinberg v. U.S. Dep’t of Justice,

23 F.3d 548, 552 (D.C. Cir. 1994).     Plaintiff’s claim that the

phased instructions issued by the EPA are inadequate because

                                  12
they only set forth specific search terms with respect to one

subsection of the request is unpersuasive.     Pl.’s Objs. at 7.   A

review of the instructions for all three phases reveals that the

agency provided specific search parameters, instructing

employees to restrict their searches by file type and by date,

and to focus on specifically identified people as well as

specifically identified data sets, climate change models, and

working groups.   Suppl. Craig Decl. ¶¶ A-C.   It would elevate

form over substance to deem a search inadequate because the

phrase “search term” or “keyword” is not used, particularly in a

situation such as this, where the request sought extensive

records regarding an enormous scientific and regulatory

undertaking, and required the participation of hundreds of

people with diverse roles, backgrounds, and expertise within the

agency.   See, e.g., Johnson v. Exec. Office for U.S. Attorneys,

310 F.3d 771, 776 (D.C. Cir. 2002) (“FOIA, requiring as it does

both systemic and case-specific exercises of discretion and

administrative judgment and expertise, is hardly an area in

which the courts should attempt to micro manage the executive

branch.”); see also Physicians for Human Rights v. U.S. Dep’t of

Defense, 675 F. Supp. 2d 149, 164 (D.D.C. 2009) (“[I]n

responding to a FOIA request, an agency is only held to a

standard of reasonableness; as long as this standard is met, a




                                13
court need not quibble over every perceived inadequacy in an

agency’s response, however slight.”)

     Other subsections of the FOIA request, however, do not

appear to have been included in the “phase” approach.

Specifically, subsections A(4)(b),(c), A(5)(a),(b),(c),(d),(e),

B(1)(a), D(1)(a),(b), E(2)(a) and (b), and F(1)(a) were not

included in any of the phases.   Craig Decl. ¶ 29; Suppl. Craig

Decl. ¶ 17.   It appears that eight members of the Agency’s

Climate Change Division (“CCD”) who had worked on the

Endangerment Finding searched their emails, calendar files,

electronic files in their personal drives and on network drives,

and paper files for responsive documents.   Craig Decl. ¶¶ 26-27,

29; Suppl. Craig Decl. ¶ 17.   No further details about these

searches were provided to the Court.

     The agency has failed to demonstrate the adequacy of the

search with respect to these subsections of the FOIA request.

The Craig Declarations state “[i]n addition to the three phases

of search instructions, the CCD identified specific parts of the

FOIA requests that if EPA did possess any responsive records,

they would likely be found only within CCD’s files.”     Suppl.

Craig Decl. ¶ 17.   “[A]s the three search phases were

conducted,” certain CCD staff members “led the effort to search

records pertaining to” these additional subsections of the FOIA

Request not included in the phases.    Craig Decl. ¶ 29.   The

                                 14
Craig Declarations fall far short of the adequacy standards set

forth by this Circuit, as they lack detail and make no reference

to the types of searches, search terms, methods or processes

used.    Affidavits that “do not denote which files were searched

or by whom, do not reflect any systematic approach to document

location, and do not provide information specific enough to

enable the plaintiff to challenge the procedures utilized” are

“too conclusory to justify a grant of summary judgment” as to

the adequacy of the search.     People for the American Way Found.

v. Nat’l Park Serv., 503 F. Supp. 2d 284, 293 (D.D.C. 2007)

(quoting Weisberg, 627 F.2d at 371).     Therefore, the Court will

require the EPA to conduct another search for documents

responsive to subsections A(4)(b),(c), A(5)(a),(b),(c),(d),(e),

B(1)(a), D(1)(a),(b), E(2)(a) and (b), and F(1)(a), or in the

alternative, to prove that its prior searches meet the adequacy

standard.

        Plaintiff’s other arguments that the search was inadequate

are unpersuasive.    As an initial matter, the Court rejects

plaintiff’s argument that defendant’s delay in producing

documents is evidence of bad faith or an inadequate search.

Pl.’s Objs. at 3.    Plaintiff requested an extensive search

encompassing an enormous amount of material.    The record shows

that the agency began searching for responsive records shortly

after receiving the request, and made its first production of

                                  15
documents only three months later.   Craig Decl. ¶¶ 33, 40.

“[I]n view of the well-publicized problems created by the

statute’s . . . time limit[] for processing FOIA requests and

appeals, the [agency’s] delay alone cannot be said to indicate

an absence of good faith.”   Goland, 607 F.2d at 355.    Any delay

in the response is not grounds for denying the EPA’s motion for

summary judgment.   AFGE Local 812 v. Broad. Bd. of Governors,

711 F. Supp. 2d 139, 148 (D.D.C. 2010).

     Next, Plaintiff objects to the EPA’s decision not to search

its Office of Science Policy, Office of Science Advisor, Science

Advisory Board, and Regional Offices.    Pl.’s Objs. at 9-10.     He

also objects to the EPA’s decision to search the files of only

certain employees, and not others, at the Agency’s facility in

Research Triangle Park, North Carolina.    Id.   Plaintiff’s claims

appear to rest on twenty four records provided by EPA.      See

Pl.’s Suppl. 7(h) Statement Exs. H-EE.    All of these records are

email chains or portions of email chains which include an

employee from one of the above mentioned offices.     Id.

Plaintiff argues that the existence of these emails proves that

the EPA’s search was inadequate.

     When a FOIA request “does not specify the locations in

which an agency should search, the agency has discretion to

confine its inquiry . . . if additional searches are unlikely to

produce any marginal return.”   Campbell v. U.S. Dep’t of

                                16
Justice, 164 F.3d 20, 28 (D.C. Cir. 1998) (quoting Oglesby v.

U.S. Dep’t of the Army, 920 F.2d 57, 68 (D.C. Cir. 1990)); see

also Truesdale v. U.S. Dep’t of Justice, 803 F. Supp. 2d 44, 51

(D.D.C. 2011) (agency is “under no obligation to search every

system of records which might conceivably hold responsive

records.”)   Nonetheless, “an agency ‘cannot limit its search to

only one record system if there are others that are likely to

turn up the information requested.’”   Campbell, 164 F.3d at 28

(quoting Oglesby, 920 F.2d at 68).

     Here, the EPA did not search only one database – hundreds

of employees in well over a dozen different offices and sub-

offices searched their files.   Craig Decl. ¶¶ 23-32; Suppl.

Craig Decl. ¶¶ 8-19.   The agency declarations explain in detail

why those offices and individuals were likely to have responsive

information to Plaintiff’s request.    Id.   They also explain in

detail why the Office of Science Policy, Office of the Science

Advisor, Science Advisory Board, and Regional Offices were

unlikely to have responsive materials:   although they all do

work that relates in some way to climate change and greenhouse

gases, these offices were not directly involved in any portion

of the Endangerment Finding or the underlying IPCC reports.

Suppl. Craig Decl. ¶¶ 20-26; Def.’s Reply in Support of Mot.

Summ. J. at 8-12.   The Court agrees with the Magistrate Judge

that the supporting affidavits are sufficiently detailed and

                                17
non-conclusory on this issue to warrant a grant of summary

judgment.

     The handful of records plaintiff identifies do not raise a

genuine issue of material fact as to whether the EPA failed “to

follow through on obvious leads” in the retrieved records –

e.g., clear references to other relevant documents, files, or

individuals which were not disclosed.   Valencia-Lucena v. U.S.

Coast Guard, 180 F.3d 321, 324 (D.C. Cir. 1999) (citing

Campbell, 164 F.3d at 28).   The documents Plaintiff cites are

principally long email strings involving dozens of individuals,

including multiple people who were included in EPA’s search for

responsive documents.   See Pl.’s Suppl. 7(h) Statement Exs. H-

EE; Def.’s Suppl. Reply to Pl.’s Suppl. 7(h) Statement at 4-8.

As the Agency points out, “[g]iven that 140 EPA staff members

searched and identified 19,000 potentially responsive records, a

few individuals who were not reasonably likely to possess

responsive records may nevertheless appear in responsive records

due to their communication with a staff member who was

reasonably likely to possess responsive records.”   Def.’s Suppl.

Reply to Pl.’s Suppl. 7(h) Statement at 7.   Notably, Plaintiff

does not point to anything within the emails that suggests the

existence of documents that the EPA could not have located

without expanding the scope of its search.   Rather, he seems to

argue that the inclusion of people from other offices in the

                                18
email chains must mean the EPA did not conduct an adequate

search.3   Pl.’s Objs. at 9-10.   The Court disagrees.   The fact

that a few EPA employees who were not instructed to search their

files were involved in a total of twenty four email chains

(among nearly 13,000 documents produced) is insufficient,

without more, to raise a “substantial doubt” about the adequacy

of the search that was performed.

     Accordingly, the Court accepts the recommendation from the

Magistrate Judge with respect to these remaining objections to

the adequacy of the search.

     The Court will also address at this juncture Plaintiff’s

Motion to Supplement the Summary Judgment Record, filed after

briefing on the objections was complete.    Plaintiff seeks to

supplement the record with correspondence between the U.S. House

of Representatives Committee on Science, Space and Technology

and the EPA regarding allegations that then-Administrator Lisa

P. Jackson used “alias email accounts” to conduct official


3
  Plaintiff provides slightly more detailed argument with respect
to four emails including employees from EPA’s regional offices
which, he claims, indicate these offices’ involvement in the
Endangerment Finding. Pl.’s Objections at 10; Suppl. 7(h)
Statement at 6; Exs. S-V. The Agency responds, however, that
these emails were only included “as a result of Plaintiff’s
refusal to narrow the scope” of his FOIA request subsection
F(1)(b), which resulted in collection of “a voluminous amount
of records that were” technically responsive to Plaintiff’s
request, but were “unrelated to the review of the IPCC reports,
the Endangerment Finding, or climate models.” Reply to Suppl.
7(h) Statement at 5, Craig. Decl. ¶ 20.

                                  19
business.    Mot. to Supplement at 2.   Plaintiff argues that it is

unclear whether the EPA searched these alleged alias email

accounts in responding to his FOIA request, which further

undermines the adequacy of the search.     Id. at 3.   The EPA

opposes the motion, arguing that the letters Plaintiff seeks to

add do not contain admissible evidence.    The Agency also argues

that the letters do not undermine the adequacy of the search.

Def.’s Opp’n to Mot. to Supplement.     Specifically, Defendant

responds that Administrator Jackson has two email addresses, an

official address and an internal address, and that the

declarations provided by the EPA consistently demonstrate that

both were searched in response to Plaintiff’s FOIA request.        Id.

at 2 (collecting citations from the Craig Declarations).     The

EPA also attaches to its Opposition a letter from the Agency to

the House Committee on Science, Space and Technology which

provides the same explanation.     Id. Ex. 1.

     Plaintiff’s motion to supplement, and the exhibits attached

to it, do not create a genuine issue of material fact.     In the

face of detailed agency declarations to the contrary, Plaintiff

has provided nothing beyond pure speculation to support his

claims.     See SafeCard Servs., Inc. v. SEC, 926 F.2d at 1200

(agency affidavits or declarations are accorded “a presumption

of good faith, which cannot be rebutted by purely speculative

claims about the existence and discoverability of other

                                  20
documents”) (internal quotation marks omitted).    Accordingly,

Plaintiff’s Motion to Supplement the Record is DENIED.        To the

extent Plaintiff requests discovery on this issue, the request

is likewise denied.

       B. FOIA Exemption 5

     The EPA withheld documents pursuant to three privileges

encompassed within Exemption 5:    deliberative process, attorney

client, and attorney work product.     The Magistrate Judge

recommends granting summary judgment with respect to the

withholdings pursuant to deliberative process and attorney work

product but denying summary judgment for the documents withheld

pursuant to the attorney client privilege.    R&R 25-36.   Each

party objects to the portion of the Report and Recommendation

not in its favor.

          1. Deliberative Process Privilege

     The EPA has withheld from disclosure three categories of

documents pursuant to the deliberative process privilege: (1)

email deliberations and draft comments on the IPCC reports; (2)

internal review, e-mails and drafts of the Endangerment Finding;

and (3) briefing materials and talking points about issues

related to the Endangerment Finding and the University of East

Anglia’s emails relating to the IPCC reports.    The Magistrate

Judge agreed that these records are protected from disclosure by

Exemption 5’s deliberative process privilege.     Id. at 26-28.

                                  21
Plaintiff has properly objected to only the first category.4     He

contends that the documents related to the IPCC reports were not

“predecisional” as required under Exemption 5 because “they did

not relate to formulation of policy by a U.S. government agency.

Rather, the records . . . were the product of a multi-nation,

‘peer review’ exercise, which culminated in a report on the

climate issued by an international body.”   Pl.’s Objs. at 11.

EPA responds that the decision at issue was the “U.S.

Government’s official comments on the IPCC assessment reports.”

Def.’s Opp’n to Pl.’s Objs. at 9.   The EPA explains that the

government was “required to send one integrated set of comments

through its focal points, the U.S. State Department and the U.S.

Office of Science and Technology Policy.    EPA was a key

participant in the U.S. Government’s official review process

and, in this role, engaged in internal as well as intra-agency

4
  Plaintiff only mentions the other two categories in a single
footnote in his opening brief and a single footnote in his
reply. Pl.’s Objs. at 11, n.4; Pl.’s Reply in Support of Objs.
at 9, n.7. In those footnotes, he states only that his
arguments are set forth in his opposition to EPA’s motion to
summary judgment. These cursory references, which merely refer
the reader to arguments already made to and considered by the
Magistrate Judge, are not “properly objected to” and are
therefore not entitled to de novo review. See Morgan v. Astrue,
2009 U.S. Dist. LEXIS 101092, *7-10 (collecting cases); see also
Potter, 558 F.3d at 553 (Williams, J. concurring) (“[J]udges are
not like pigs, hunting for truffles buried in briefs.”)
(citation omitted); Hutchins, 188 F.3d at 539 n.3 (D.C. Cir.
1999) (court need not consider cursory arguments made only in a
footnote). As the Court finds no clear error or manifest
injustice regarding these withholdings in the Report and
Recommendation, the Court will accept her recommendations.

                               22
deliberations in the form of emails and draft comments to

develop the U.S. government’s position.”    Id. at 8; Craig Decl.

¶¶ 69-70.

     The Court finds that the documents are properly withheld

under the deliberative process privilege.   This privilege

“reflect[s] the legislative judgment that the quality of

administrative decision-making would be seriously undermined if

agencies were forced to operate in a fishbowl because the full

and frank exchange on legal or policy matters would be

impossible.”   Tax Analysts v. IRS, 117 F.3d 607, 617 (D.C. Cir.

1997) (internal quotation marks omitted).   The fact that the

decision-making activity did not relate to a particular EPA

policy decision does not remove the documents from the

protection of Exemption 5.

     In Judicial Watch v. Dep’t of Energy, 412 F.3d 125 (D.C.

Cir. 2005), this Circuit considered whether the deliberative

process privilege could shield records involving the National

Energy Policy Development Group (“NEPDG”), an office which

President George W. Bush established for the purpose of

developing a national energy policy.   The Circuit deemed it

“inconceivable” that the documents would not be protected by

Exemption 5, because the exemption protects all of the

“decision-making processes of the Executive Branch,” whether the

decision results in agency policy or Administration policy.     Id.

                                23
at 130.   “That the President, rather than an agency, initiated

the policy development process is of no moment; what matters is

whether a document will expose the pre-decisional and

deliberative processes of the Executive Branch.”    Id. at 131.

     In this case, the deliberative process involved is the U.S.

Government’s official policy position regarding international

reports of global climate change.    Craig Decl. ¶¶ 7-8, 69-70.

The IPCC assessments are clearly much more than purely

scientific findings, as Plaintiff suggests.   As the EPA

explains, the IPCC “provide[s] a comprehensive and objective

assessment of the state of knowledge on climate change and its

potential environmental and socio-economic impacts.”     Id. ¶ 7.

It not only assesses “the physical scientific aspects of the

climate system and climate change,” but also the “vulnerability

of socio-economic and natural systems to climate change,

negative and positive impacts of climate change, and options for

adapting to it,” including “mitigating climate change through

limiting or preventing [greenhouse gas] emissions.”     Id. ¶ 8.

The State Department and the U.S. Office of Science and

Technology Policy led the development of the Government’s

official comments responding to the IPCC report.    Id. ¶¶ 69-70.

The mandate of the Office of Science and Technology is to

“advise the President and others within the Executive Office of

the President on the effects of science and technology on

                                24
domestic and international affairs . . . to lead interagency

efforts to develop and implement sound science and technology

policies and budgets, and to work with . . . other nations

toward this end.”   The White House,

http://www.whitehouse.gov/administration/eop/ostp/about (last

visited September 20, 2013).   Although the EPA may not have

initiated the policy development process, there can be no

serious dispute that the comments relate to the formulation of

climate change policy by the Executive Branch.   Accordingly, the

email deliberations and draft comments on the IPCC reports are

protected by the deliberative process privilege.

     The Court also rejects Plaintiff’s objection to the

Magistrate Judge’s recommendation that the agency met its

obligation to detail whether segregable factual content could

have been disclosed.   Pl.’s Objections 4-5, 12-13.   “Agencies

are entitled to a presumption that they complied with the

obligation to disclose reasonably segregable material,” which

must be overcome by some “quantum of evidence” by the requester.

Sussman v. U.S. Marshals Serv., 494 F.3d 1106, 1117 (D.C. Cir.

2007).   “[A]n agency may satisfy its segregability obligations

by (1) providing a Vaughn index that adequately describes each

withheld document [or portion of a document] and the exemption

under which it was withheld; and (2) submitting a declaration

attesting that the agency released all segregable material.”

                                25
Nat’l Security Counselors v. CIA, Case Nos. 11-443 et al., 2013

U.S. Dist. LEXIS 115184, *286 (D.D.C. Aug. 15, 2013) (citing

Loving v. Dep’t of Defense, 550 F.3d 32, 41 (D.C. Cir. 2008);

Johnson, 310 F.3d at 776).   The Court agrees with the Magistrate

Judge that the EPA has met its burden.   Contrary to Plaintiff’s

assertion that the agency’s Vaughn index is inadequate, see

Pl.’s Objs. at 4-5, 12, the Court finds the agency provided a

comprehensive sample Vaughn index, which describes with

specificity each document or partial document withheld,

including its factual content, and explains the reason for

asserting the exemption under which it was withheld.   See, e.g.,

Craig Decl. Ex. BB (Doc 21-4, p. 143 of 278) (EPA-27, describing

in detail slide presentation containing analysis for draft

comments to IPCC report, and explaining how it related to

process of developing comments to the report); Ex. CC (Doc. 21-

5, p. 5 of 141) (EPA-207, describing email chain discussing form

of comments to IPCC report before they were finalized, including

who sent and received emails).   In addition, Ms. Craig submitted

an affidavit attesting that EPA released all segregable, non-

exempt material.   Craig Decl. ¶¶ 37, 66, 73, 79, 82, 86, 89.

The combination of the Vaughn index and the agency affidavits

are “sufficient to fulfill the agency’s obligation to show with

reasonable specificity why [the] document[s] cannot be further

segregated.”   Johnson, 310 F.3d at 776 (citations omitted).

                                 26
             2. Attorney Client Privilege

     EPA has withheld portions of approximately seventeen

records from disclosure pursuant to the attorney client

privilege.     Def.’s Objs. at 2 n.1, Pl.’s Response to Def.’s

Objs. at 2-3, Def.’s Reply in Support of Objs. at 2 n.1.5    The

Magistrate Judge recommends that the Court deny EPA’s summary

judgment motion on this issue because the EPA has not

demonstrated that the communications were made in confidence.

R&R at 33.     Defendant objects, asserting that it has properly

invoked the attorney-client privilege.

     In the context of Exemption 5, the attorney-client

privilege “functions to protect communications between

government attorneys and client agencies or departments.”        In re

Lindsey, 158 F.3d 1263, 1269 (D.C. Cir. 1998).     Where a client

is an organization, including a government organization, the


5
  The number of records withheld under this privilege has been
the subject of some dispute due to mistakes in coding in EPA’s
database, and has been variously represented as low as 14 and as
high as 18. Def.’s Objs. at 1 n.1; Def.’s Reply in Support of
Objs. at 2. While this is obviously less than ideal, it appears
to be a numbers error only. The records were all partially
withheld, and therefore produced to Plaintiff in part and
redacted in part. Def’s Objs. at Ex. 1; Pl.’s Opp’n to Def.’s
Objs. at 2, Exs. 1-4. The redacted records produced
“unambiguously reflected that the Agency was asserting a claim
of attorney-client privilege.” Def.’s Reply in Support of Objs.
at 2, n.1. Although the errors are unfortunate, the Court
cannot agree with Plaintiff that they “cast doubt on the
validity of Defendant’s account of how it gathered, reviewed and
processed all responsive records.” Pl.’s Opp’n to Def.’s Objs.
at 3.

                                  27
privilege extends “no further than among those members of the

organization who are authorized to speak or act for the

organization in relation to the subject matter of the

communication.”   Coastal States Gas Corp. v. Dep’t of Energy,

617 F.2d 854, 863 (D.C. Cir. 1980)(quoting Mead Data Central v.

U.S. Dep’t of the Air Force, 566 F.2d 242, 253 n.24 (D.C. Cir.

1977)).   The exemplar document listed in the Agency affidavits

is described as a communication between an EPA attorney and “CCD

staff . . . including EPA staff members who were working on the

Endangerment Finding.”   Craig Decl. ¶ 80; see also Suppl. Craig

Decl. ¶ 36 (communication was between attorney and “her clients

in the CCD.   The communication was confidential, shared only

with those with a need-to-know, and provides legal advice based

on the information provided by her clients. This communication

was not circulated outside the Agency.”)

     The Plaintiff maintains that the EPA’s representations do

not satisfy its burden of establishing that the records are

properly withheld because the Agency has failed to establish

that the communications were confidential when created or have

remained confidential since.   Pl.’s Opp’n to Def.’s Objs. at 4-5

(noting that the declaration’s “ambiguous use of ‘including’ ...

could potentially refer to recipients in addition to EPA

employees working on the Endangerment Finding.”).   In a related

argument, Plaintiff claims that the agency has not provided

                                28
sufficient information about the responsibilities of the staff

to which the declarations refer for the Court to determine

whether the staff who received the document are limited to those

with a need-to-know.   Id. at 6.

      The Court agrees with Plaintiff and with the Magistrate

that the declarations are too conclusory to grant summary

judgment to the Agency.   The EPA has not provided information

which clearly delineates either (1) the individuals who received

the communication, or (2) whether those individuals, by virtue

of their responsibilities, “are authorized to act or speak for

the organization in relation to the subject matter of the

communication.”   Mead Data Cent., Inc., 566 F.2d at 253 n.24.

Accordingly, the EPA must either disclose the records withheld

pursuant to the attorney-client privilege or, in the

alternative, indicate in sufficient detail why withholding is

proper.

           3. Work Product Doctrine

      The Magistrate Judge recommends that the EPA’s motion for

summary judgment be granted with respect to its withholding of

fourteen documents under the work product doctrine.    R&R at 34-

36.   Plaintiff objects, arguing that the exemplar document, EPA-

368, that EPA submitted in support of its withholding, “does not

in any way suggest that Defendant’s attorneys were, in fact,

preparing for litigation.”   Pl.’s Objs. at 14.   Rather, he

                                   29
argues that “it is not clear whether the attorneys were

assisting Defendant in preparing an explanation of the agency’s

legal obligations for public consumption or, as Defendant

contends, preparing for litigation,” and states that the

document must be reviewed in camera in order to make a

determination.     Id.    Defendant responds that the circumstances

surrounding the preparation of the document make clear that it

was prepared in anticipation of litigation.        The exemplar

document is an email written by an EPA attorney, and sent to EPA

staff members working on the Endangerment Finding.       Craig Decl.

¶ 83.    It was created on November 19, 2009, after the proposed

Endangerment Finding was issued and the comment period had

closed, but before the final Endangerment Finding was signed by

the Administrator.       Suppl. Craig Decl. ¶¶ 37-38.   During the

comment period, the EPA received more than 380,000 comments,

many of which strongly opposed the Finding.        Id. ¶ 37. Because

of the strong opposition to the proposed Finding, the agency had

ample reason to anticipate litigation.       Id.   Accordingly, the

EPA attorney provided “his edits and revisions to the Response

to Comments document of the Endangerment Finding in anticipation

of the litigation.”       Id.

        In assessing whether the proponent of the work product

doctrine has carried its burden to show a document is protected,

the relevant inquiry is “whether, in light of the nature of the

                                    30
document and the factual situation in the particular case, the

document can fairly be said to have been prepared . . . because

of the prospect of litigation.”    EEOC v. Lutheran Soc. Servs.,

186 F.3d 959, 968 (D.C. Cir. 1999).    Although the agency need

not have a specific claim in mind when preparing the documents,

there must exist some articulable claim that is likely to lead

to litigation in order to qualify the documents as work product.

Coastal States Gas Corp., 617 F.2d at 865.    As another judge on

this Court recently observed:

     The Circuit has drawn a line between neutral, objective
     analyses of agency regulations and more pointed documents
     that recommend how to proceed further with specific
     investigations or advise the agency of the types of legal
     challenges likely to be mounted against a proposed program,
     potential defenses available to the agency, and likely
     outcome. Neutral, objective analysis is like an agency
     manual, fleshing out the meaning of the law, and thus is
     not prepared in anticipation of litigation. More pointed
     advice, however, anticipates litigation.

Am. Immigration Council, 905 F. Supp. 2d 206, 221-22 (D.D.C.

2012) (citations and quotation marks omitted).

     The Court agrees with the Magistrate Judge that the

documents were properly withheld under the work product

doctrine.   The agency affidavits set forth, in a detailed,

consistent, and non-conclusory manner, the circumstances under

which the exemplar document was prepared – specifically, to help

the EPA prepare its response to a flood of comments attacking

the proposed Endangerment Finding. Craig Decl. ¶ 83; Suppl.


                                  31
Craig Decl. ¶¶ 37-38.   In such a situation, the Agency’s

response to comments is the type of document that clearly

anticipates legal challenges to the Agency’s finding and seeks

to pre-emptively defend against them by crafting the strongest

possible counter arguments in the Response to Comments.     Am.

Immigration Council, 905 F. Supp. 2d at 221-22.   Accordingly,

the EPA has met its burden to show that the exemplar document

falls within the work-product doctrine.   As a result, in camera

inspection of the email is unnecessary.   See Elec. Privacy Info.

Center v. U.S. Dep’t of Justice, 584 F. Supp. 2d 65, 83 (D.D.C.

2008) (finding in-camera review appropriate where agency

affidavits in support of claim of exemption were insufficiently

detailed); Mehl v. EPA, 797 F. Supp. 43, 46 (D.D.C. 1992) (in-

camera review warranted because publicly available report

describing the documents contradicted the agency’s affidavit

describing the same documents).

         C. FOIA Exemption 6

     Plaintiff concedes that the EPA’s withholding of cell phone

numbers, home phone numbers, home addresses, medical

information, and personal email addresses is proper under

Exemption 6.   Pl.’s Opp’n to Mot. Summ. J. at 30-32; Pl.’s Objs.

at 15.   He challenges only EPA’s withholding of (1) the official

internal email address of then-EPA Administrator Lisa P.

Jackson, and (2) the official email addresses of staff members

                                  32
within the Executive Office of the President (“EOP”).      Pl.’s

Opp’n to Mot. Summ. J. at 30-32; Pl.’s Objs. at 15; see Suppl.

Craig Decl. ¶ 39.   The Magistrate Judge recommends granting

summary judgment to the EPA regarding these withholdings.      The

Court agrees.

     Exemption 6 allows an agency to withhold personal

identifying information, such as email addresses, if disclosure

of such information “would constitute a clearly unwarranted

invasion of personal privacy.”   U.S. Dep’t of State v.

Washington Post Co., 456 U.S. 595, 600 (1982).     The EPA has

proffered a substantial privacy interest at stake in disclosing

the official internal email address of the EPA Administrator and

the work email address of employees at the EOP: these few

individuals have “a significant personal interest in preventing

the burden of unsolicited emails and harassment.”       Suppl. Craig

Decl. ¶ 40.   Plaintiff does not dispute this privacy interest;

rather, he claims that the public interest in disclosure

outweighs any privacy interest at stake.    Specifically, he

claims that “the work email addresses are the only way for

Plaintiff to identify which government offices and agencies were

involved in the relevant events.”     Pl.’s Objs. 15.

     Plaintiff’s claim is without merit for two reasons.       First,

the Vaughn index clearly states the identity of individuals –

including the office or agency where they work – whose email

                                 33
addresses were redacted.    See, e.g., Craig Decl. Ex. CC at EPA2-

4494 (p. 70-71) (stating that redactions “relate to personal

contact information of White House employees”).    Second, EPA

only redacted email addresses for the EPA Administrator and

individuals who work at the EOP; their names have been

disclosed, and, more important, the work emails of employees

from all other agencies have been disclosed.    Therefore, because

Plaintiff knows that redacted email addresses must belong to the

former Administrator, who he knows by name, or to employees at

the EOP, he can identify exactly which government offices and

agencies were involved.    Accordingly, the Court concludes that

disclosure of the email address would not “shed light on an

agency’s performance of its statutory duties or otherwise let

citizens know what their government is up to.”     U.S. Dep’t of

Defense v. FLRA, 510 U.S. 487, 497 (1994) (citations and

internal quotation marks omitted).     Plaintiff’s objection is

denied.

          D. Publicly Available Records

     The Magistrate Judge recommended that the Court find that

the EPA discharged its duty under FOIA by directing Plaintiff to

publicly available documents in response to Requests A(2)(a),

A(4)(a), E(1)(A), and F(1)(c).    Pl.’s Objs. at 5; Craig Decl.

Ex. O.    The requests seek documents “on which EPA relie[d]” or

documents reflecting “EPA’s analysis” regarding certain

                                  34
statements in EPA’s Response to Comments document for the

Endangerment Finding.   Craig Decl. Ex. A.   The EPA responded

that these documents are available in the record for the

Endangerment Finding (“Record”), which contains the documents on

which EPA relied for the Finding.    Id. Ex. O.    The Agency

informed Plaintiff that the Record is available in several

places on line, as well as at the EPA docket office in

Washington D.C.   Id.

     Plaintiff concedes that an agency may direct a FOIA

requester to materials that have been previously published or

made available by the agency instead of producing them again.

However, he claims that the EPA had an obligation to direct him

to the materials within the Record which are specifically

responsive to his request.   Pl.’s Objs. at 5-6.    The Court

disagrees.   As this Circuit has made clear, when an agency has

provided an alternative form of access, it has satisfied its

requirement under FOIA to make records available to the public.

Oglesby, 920 F.2d at 70; see also U.S. Dep’t of Justice v. Tax

Analysts, 492 U.S. 136, 151-53 (1989) (discussing the public

disclosure provisions of 5 U.S.C. § 552(a)).      While an agency

may not send the FOIA requester on a “scavenger hunt,” Oglesby,

920 F.2d at 70, it may fulfill its obligations by, inter alia,

making records available in a reading room, posting the

information at a customshouse, pointing the requestor to

                                35
previously published reports containing copies of records, or

making available daily compilations of newspaper and magazine

articles in an agency’s public document room.    See id.

(collecting cases).   Plaintiff has cited no cases, and the Court

is aware of none, that impose the additional requirement that

the agency then search through those available records to

pinpoint the specific documents of most use to the requestor.

The EPA has fulfilled its obligation by directing plaintiff to

publicly available records which specifically relate to the

Endangerment Finding and are responsive to four subsections of

his request.    The Court will therefore accept the Magistrate

Judge’s recommendation with respect to this objection.

       E. Plaintiff’s General Arguments

     Finally, the Plaintiff raises a series of general

objections to the R&R which can only be characterized as

wholesale attacks on the Magistrate Judge’s approach to the

facts and the law, accusing the Magistrate Judge of acting in a

manner biased towards Defendant and against Plaintiff.     Pl.’s

Objs. at 3-5.   Plaintiff also implies that the Magistrate Judge

failed to carefully analyze the Vaughn index.    Id.   The Court

finds these claims puzzling in light of Plaintiff’s strenuous

defense of the Magistrate Judge’s reasoning and analysis in the

portions of her Report & Recommendation which recommend denying

EPA’s Motion for Summary Judgment.    See generally Pl.’s Opp’n to

                                 36
Def.’s Objs.   More to the point, such indiscriminate objections

are not properly before the Court.     See supra Sections II.B,

III.B.1, and cases cited therein.     Where Plaintiff has pointed

to a specific error in the Magistrate Judge’s analysis, the

Court has addressed it, as contemplated by Federal Rule of Civil

Procedure 72.2(b) and Local Rule 72.3(b). However, “providing a

complete de novo determination where only a general objection to

the report is offered would undermine the efficiency the

magistrate system was meant to contribute to the judicial

process.”    Goney v. Clark, 749 F.2d 5, 6 (3d Cir. 1984).

Accordingly, as the Court finds no clear error or manifest

injustice in the Report and Recommendation with respect to these

claims, Plaintiff’s objections are overruled.

  IV.   CONCLUSION

     For the foregoing reasons, the Court accepts the Magistrate

Judge’s recommendations regarding (1) the adequacy of the search

for the subsections of the FOIA request encompassed in EPA’s

phased searches; (2) EPA’s withholding of documents under

Exemption 5’s deliberative process privilege and the work

product doctrine; (3) EPA’s withholding of documents under

Exemption 6; (4) EPA’s segregability determinations; and (5)

EPA’s approach to publicly available documents responsive to

Plaintiff’s request.   No further action is required on these

matters.    The Court accepts the Magistrate Judge’s

                                 37
recommendation regarding EPA’s withholding of documents under

the attorney-client privilege; accordingly, EPA must either

disclose those documents or file supplemental submissions

indicating in sufficient detail why withholding is proper.     The

Court rejects the Magistrate Judge’s recommendation with respect

to the adequacy of the search for certain subsections of the

FOIA request not subject to the EPA’s phased review process,

specifically subsections A(4)(b),(c), A(5)(a),(b),(c),(d),(e),

B(1)(a), D(1)(a),(b), E(2)(a) and (b), and F(1)(a).   The Agency

shall either conduct another search for documents responsive to

these portions of the request, or in the alternative prove that

its prior searches meet the adequacy standard. Finally,

Plaintiff’s Motion to Supplement the Record is denied.    An

appropriate order accompanies this Memorandum Opinion.

Signed:   Emmet G. Sullivan
          United States District Judge
          September 30, 2013




                               38